DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 22, 2022.
Claims 1, 2, 4, 9, 11-14, 16, 20, and 22 have been amended and are hereby entered.
Claims 5 and 17 were previously canceled.
Claims 1-4, 6-16, and 18-22 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.


Response to Arguments and Amendments
The replacement drawings received on April 22, 2022 are acceptable.
Applicant’s amendments and arguments overcome Examiner’s rejections under 35 USC 112.  Therefore, Examiner withdraws the rejection of claims 1, 3, and 20 under 35 USC 112.   
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention integrated the abstract idea into a practical application by providing additional elements reciting a specific improvement over prior art systems, similar to claim 2 of Example 46 of the Guidance.  Examiner disagrees.  Unlike claim 2 of Example 46, Applicant’s claimed invention does not integrate an abstract idea into a practical application by operating a machine (i.e. a feed dispenser) the way the invention in claim 2 of Example 46 does.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is directed to significantly more than the alleged abstract idea by allowing a user to avoid delayed payment due to difficulty locating parameters such as account information, passwords, website addresses, and other information necessary to execute a transfer.  Examiner disagrees.  The benefits highlighted by Applicant are not indicative of any improvement to the functioning of a computer or to any other technology.  The benefits also are not indicative of a meaningful limitation of the abstract idea beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest the use of candidate payment cycles to determine future recurring transactions and “any mechanism by which historical transaction information may be used to determine recurring transactions”.  Examiner disagrees.  Maheshwari teaches the use of candidate payment cycles to determine future recurring transactions (see pgh 38, “…the account monitor system may anticipate that a transaction is going to occur…”; see also pgh 29, 36, 47-48). Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “candidate payment cycles”.  Examiner disagrees.  Maheshwari teaches candidate payment cycles (see pgh 29, 36, 38, 47-48).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “storing a set of candidate payment cycles”.  Examiner disagrees.  Maheshwari teaches storing a set of candidate payment cycles (see pgh 29, 36, 47-48).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “identifying…a first reference transfer from the actual set of transfers”.  Examiner disagrees.  Maheshwari teaches identifying a reference transfer from the actual set of transfers (see pgh 38).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “for each of at least a plurality of candidate payment cycles in the set of candidate payment cycles, identifying…based on the first reference transfer, an expected set of transfers for that candidate payment cycle”.  Examiner disagrees.  Maheshwari teaches identifying an expected set of transfers for a payment cycle for each of at least a plurality of cycles (see pgh 38).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “identifying…one of the candidate payment cycles as a closest payment cycle for the actual set of transfers”.  Examiner disagrees.  Maheshwari teaches selecting a closest payment cycle for the actual set of transfers (see pghs 38-40).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “evaluating…each of the plurality of candidate payment cycles by determining…a distance metric between transfers in the expected set of transfers for that one of the candidate payment cycles”.  Examiner disagrees.  Maheshwari teaches determining a distance metric between transfers in the expected set of transfers for that one of the candidate payment cycles.  (see pgh 38).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “selecting one of the candidate payment cycles as the closest payment cycle based on the distance metrics”.  Examiner disagrees.  Maheshwari teaches selecting a closest payment cycle for the actual set of transfers (see pghs 38-40).  Therefore, Examiner finds Applicant’s argument non-persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-4, 6-16, and 18-22 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 13 and product Claim 20.  Claim 1 recites the following limitations:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, cause the processor to: store a set of candidate rules, the set of candidate rules defining payment cycles; identify, from a transaction history for an account, an actual set of transfers made to a first recipient; identify a first reference transfer from the actual set of transfers; for each of at least a plurality of candidate rules in the set of candidate rules, identify, based on the first reference transfer, an expected set of transfers for that candidate rule; identify one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a distance metric between transfers in the expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers; and selecting one of the candidate rules as the closest rule based on the distance metrics; identify a future expected transfer based on the identified one of the candidate rules, the future expected transfer being associated with a date; and in response to determining that a date of the future expected transfer is within a defined proximity of a current date, provide a notification to a client device associated with an account of the future expected transfer.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to store a set of candidate rules, the set of candidate rules defining payment cycles; identify, from a transaction history for an account, an actual set of transfers made to a first recipient; identify a first reference transfer from the actual set of transfers; for each of at least a plurality of candidate rules in the set of candidate rules, identify, based on the first reference transfer, an expected set of transfers for that candidate rule; identify one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a distance metric between transfers in the expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers; and selecting one of the candidate rules as the closest rule based on the distance metrics; identify a future expected transfer based on the identified one of the candidate rules, the future expected transfer being associated with a date; and in response to determining that a date of the future expected transfer is within a defined proximity of a current date, provide a notification to a client device associated with an account of the future expected transfer recite fundamental economic principles or practices (e.g. mitigating risk).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The communications module, processor coupled to the communications module, and memory storing processor-executable instructions in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 13 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a communications module; a processor coupled to the communications module; and memory storing processor-executable instructions.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 13, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 13, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-4, 6-16, and 18-22 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari (US 20180060843 A1) in view of Tumulty (US 20200090261 A1).   
Regarding claims 1, 13, and 20:
Maheshwari teaches:
a communications module; (“communication over a network 160” [0017]; Fig. 1 (160))
 a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, cause the processor to: (“may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums” [0019]; Fig.1)
store a set of candidate payment cycles; (“Account information also may include rules” [0029]; [0033]; “location, time, date of various transactions conducted by the user 105 may be detected and stored.” [0036]; [0047-8])
identify, from a transaction history for an account, an actual set of transfers made to a first recipient; (Maheshwari:  pgh 34, “…provide the account monitor system with positive training samples and negative training samples”.  Maheshwari discloses tracking account transactions from a user account, which teaches identifying an actual set of transfers made to a first recipient.)
identify a first reference transfer from the actual set of transfers; for each of at least a plurality of candidate payment cycles in the set of candidate payment cycles, identify, based on the first reference transfer, an expected set of transfers for that candidate payment cycle; (Maheshwari:  pgh 38, “…the account monitor system may anticipate that a transaction is going to occur…”.  Maheshwari discloses a payment provider server that stores and analyzes historical account balance information to determine account balance trends)
identify one of the candidate payment cycles as a closest payment cycle for the actual set of transfers by: evaluating each of the plurality of candidate payment cycles by determining a distance metric between transfers in the expected set of transfers for that one of the candidate payment cycles and transfers in the actual set of transfers; (Maheshwari:  pgh 38, “Fixed recurring transaction are for the same amount every transaction period…”)
and selecting one of the candidate payment cycles as the closest payment cycle based on the distance metrics; identify a future expected transfer based on the identified one of the candidate payment cycles, the future expected transfer being associated with a date;  (Maheshwari:  pgh 38, “…the account monitor system may anticipate that a transaction is going to occur…”).  Maheshwari discloses analyzing historical account information to determine patterns defined by a set of rules.  The rules that define the patterns are used to predict expected account overdrafts caused by a future expected transfer.)
Maheshwari does not teach, however, Tumulty teaches:  
determine that the date of the future expected transfer is within a defined proximity of a current date; (Tumulty:  pgh 50, “The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.”)  
and provide a notification to a client device associated with an account of the future expected transfer, the notification including a selectable option to transfer value.  (Tumulty:  pgh 51, “…the system may communicate a notification to the user via a mobile app…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).

	Regarding claims 2 and 14:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein the processor is further caused to: identify a second reference transfer from the actual set of transfers, the second reference transfer different from the first reference transfer; and for each of at least a plurality of candidate payment cycles in the set of candidate payment cycles, identify, based on the second reference transfer, an alternate expected set of transfers for that candidate payment cycle, wherein identifying one of the candidate payment cycles as the closest payment cycle for the set of transfers further includes evaluating each of the plurality of candidate payment cycles by determining a further distance metric between transfers in the alternate expected set of transfers for that one of the candidate payment cycles and transfers in the actual set of transfers, and wherein the selection of one of the candidate payment cycles as the closest payment cycle is based on the further distance metrics.  (Maheshwari:  pgh 34-40)
	
Regarding claims 3 and 15:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with an actual date and wherein each of the transfers in the expected sets of transfers is associated with an expected date and wherein the distance metric is based on a comparison of actual dates and expected dates.  (Maheshwari:  pgh 55-60)

Regarding claims 4 and 16:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 3 and 15, respectively.  
Maheshwari further teaches:
wherein the distance metric for a candidate payment cycle is determined as an average of a difference between respective dates in the actual set of transfers and the expected set of transfers for that candidate payment cycle.  (Maheshwari:  pgh 56)

Regarding claims 6 and 18:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with a value and wherein the distance metrics are determined based on the value.  (Maheshwari:  pgh 56)

Regarding claims 7 and 19:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with an actual value and wherein each of the transfers in the expected sets of transfers is associated with an expected value and wherein the distance metric is based on a comparison of actual values and expected values.  (Maheshwari:  pgh 34-40)

Regarding claims 8 and 21:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein identifying the future expected transfer comprises identifying a value associated with the future expected transfer and wherein the notification identifies the value.  (Maheshwari:  pgh 39-45)

Regarding claims 9 and 22:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Tumulty further teaches:
wherein the candidate payment cycles include one or more of following payment cycles: transfers are due monthly; transfers are due weekly; transfers are due yearly; transfers are due monthly but any transfer falling due on a weekend will, instead, be due a next weekday; transfers are due weekly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due yearly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due monthly but any transfer falling due on a weekend or a holiday will, instead, be due a next weekday;  46transfers are due weekly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday; and transfers are due yearly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday.  (Tumulty:  pgh 38-42)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).

  
Regarding claim 10:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Tumulty further teaches:
wherein the notification indicates a projected future balance.  (Tumulty:  pgh 36)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).

Regarding claim 11:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Maheshwari further teaches:
wherein the processor is further caused to: send a message to the client device requesting confirmation of the identified candidate payment cycle or the future expected transfer.  (Maheshwari:  pgh 34-40)

Regarding claim 12:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Maheshwari further teaches:
wherein the processor is further caused to: after a predetermined period of time has elapsed following the identification of one of the candidate payment cycles, re-identify one of the candidate payment cycles as the closest payment cycle for the actual set of transfers by evaluating each candidate payment cycle based on recent transfers, the recent transfers including at least some transfers occurring after a previous identification of one of the candidate payment cycles.  (Maheshwari:  pgh 34-40)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Kade (US 2020/0286164 A1) discloses a system and method for expected transfer monitoring and notification.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        July 22, 2022


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691